EXHIBIT 10.1

 

AMENDMENT NO. 2

This AMENDMENT NO. 2, dated as of January 25, 2016 (this “Amendment”), amending
the 10% Coinsurance Agreement, dated as of March 31, 2010, as amended by
Amendment No. 1 thereto, dated as of October 5, 2015 (as the same may be
amended, supplemented or otherwise modified from time to time, and at any time,
the “Agreement”) between Prime Reinsurance Company, Inc., a special purpose
financial insurance company organized under Section 6048f of Title 8 of the
Vermont Statutes Annotated (the “Reinsurer”) and Primerica Life Insurance
Company, a stock life insurance company domiciled in the Commonwealth of
Massachusetts (the “Ceding Company”).  

W I T N E S S E T H:

WHEREAS, the Ceding Company and Reinsurer have entered into the Agreement;

WHEREAS, on October 5, 2015, the Ceding Company and the Reinsurer entered into
Amendment No. 1 to the Agreement (the “First Amendment”) reflecting the
reduction of the Financing Charge to two percent (2.0%) on the Excess Reserves,
conditioned upon the approval of the Vermont Department of Financial Regulation
and the Massachusetts Division of Insurance, which approvals were subsequently
received;

WHEREAS, the Ceding Company ceded 80% of its primary level term inforce life
insurance business written prior to December 31, 2009 (the “Subject Business”),
to the Reinsurer through the 80% Coinsurance Agreement, dated as of March 31,
2010 (as the same may be amended, supplemented or otherwise modified from time
to time, and at any time, the “80% Coinsurance Agreement”);

WHEREAS, Citigroup Inc. (“Citi”), the 100% indirect owner of the Reinsurer,
desires to divest (in whole or in part) the Subject Business, through the
novation of the Subject Business to Pecan Re Inc., a Vermont corporation (“Pecan
Re”), a wholly owned subsidiary of Swiss Re Life & Health America Inc., a life
insurance company domiciled under the laws of Missouri (“SRLHA”), (such novation
and related transactions, the “Transactions”) pursuant to the terms of a Master
Transaction Agreement between the Reinsurer and SRLHA, dated the date hereof
(the “Master Transaction Agreement”); and

WHEREAS, in order to further induce the Ceding Company to enter into the
Transaction Cooperation Agreement, by and among the Reinsurer, the Ceding
Company, Pecan Re Inc. and SRLHA, dated as of the date hereof (the “Transaction
Cooperation Agreement”), the Ceding Company and Reinsurer desire to amend the
Agreement pursuant to Section 21.2(a) thereof as set forth in this Amendment.

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

Section 1.Amendment to the Agreement.  

a)Effective as of the Effective Date, Section 1.1(nn) of the Agreement is hereby
amended by deleting such section in its entirety and inserting in lieu thereof:

“(nn)  “Finance Charge” means on and after the Lookback Date, an annual rate of
return of one-half percent (0.5%) on the Excess Reserves.”  

b)Effective as of the Effective Date, the Agreement is hereby amended by adding
the following section 1.1(qqqq):

“(qqqq)  “Lookback Date” means the earliest of (i) the first day of the calendar
quarter in which the Closing (as defined in the Transaction Cooperation
Agreement) occurs, (ii) any date on which the Master Transaction Agreement (a)
is terminated pursuant to Section 8.01(a) thereof, (b) is otherwise terminated
by mutual agreement, or (c) is terminated by SRLHA pursuant to Section 8.01(c)
thereof, or (iii) any date on which the Transaction Cooperation Agreement is
terminated (a) by PLIC pursuant to Section 9.02(b) thereof in respect of a
failure or breach by Prime Re, or (b) by Pecan Re or SRLHA pursuant to Section
9.02(d) thereof in respect of a failure or breach by Prime Re.”  

Section 2.Conditions to Effectiveness.  The effectiveness of this Amendment
shall be conditioned upon, and this Amendment shall not become effective until
the earliest date and time on which (the “Effective Date”), (a)(i) the Vermont
Department of Financial Regulation shall have approved  (A) the Supplement to
the Amended and Restated Plan of Operations of Prime Re and (B) the Supplement
to the Licensing Order pursuant to 8 V.S.A. § 6048d(b) of Prime Re, in each
case, reflecting this Amendment, (ii) the Massachusetts Division of Insurance
shall have approved this Amendment in accordance with Article IV.C of the
Amended and Restated Plan of Operations of Prime Re and (iii) the closing of the
Transactions takes place, (b) the Master Transaction Agreement is terminated
pursuant to Section 8.01(a) thereof, is otherwise terminated by mutual
agreement, or is terminated by SRLHA pursuant to Section 8.01(c) thereof, or (c)
the Transaction Cooperation Agreement is terminated by (i) PLIC pursuant to
Section 9.02(b) thereof in respect of a failure or breach by Prime Re, or (ii)
Pecan Re or SRLHA pursuant to Section 9.02(d) thereof in respect of a failure or
breach by Prime Re; provided, however, that if any settlement of amounts due
under the 10% Coinsurance Agreement occurs after the Lookback Date, but before
the Effective Date, the first such settlement occurring immediately following
the Effective Date shall be appropriately adjusted to give effect to the
retroactive change in the Finance Charge, with interest at the Prime Rate.  The
Parties agree to use commercially reasonable efforts to obtain such amendments
and approvals described in clauses (a)(i) and (a)(ii) above as promptly as
practical following the date of this agreement.  For the avoidance of doubt, no
party hereto shall be required under this Amendment to use efforts to facilitate
the closing of the Transactions as described in clause (a)(iii) above or to
obtain any amendments or approvals

2

--------------------------------------------------------------------------------

required therefor.  The efforts to facilitate the closing of the Transactions
will be subject to the terms and conditions of the Transaction Cooperation
Agreement and any definitive transaction agreements, consents, waivers or other
agreements that may be executed and delivered with respect to the Transactions
on or after the date hereof, and each party hereto shall be bound only by the
terms of the Transaction Cooperation Agreement and any such agreements, consents
or waivers executed and delivered by them.

Section 3.Defined Terms; References.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.  From and after the Effective Date, references in the Agreement to
the “Agreement” or any provision thereof shall be deemed to refer to the
Agreement or such provision as amended hereby unless the context otherwise
requires.

Section 4.Full Force and Effect.  Except as otherwise expressly provided herein,
all of the terms and conditions of the Agreement remain unchanged and continue
in full force and effect.  This Amendment is limited precisely as written and
shall not be deemed to be an amendment to any other term or condition of the
Agreement or any of the documents referred to therein.  

Section 5.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of law thereof.

Section 6.Assignment.  This Amendment will inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties.  No
party may assign any of its duties or obligations hereunder without the prior
written consent of the other parties.  Any assignment in violation of the
foregoing shall be null and void and of no effect.

Section 7.Captions.  The captions contained in this Amendment are for reference
only and are not part of the Amendment.

Section 8.Counterparts.  This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties may execute this Amendment by signing such
counterpart.  This Amendment shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.

Section 9.Third Party Beneficiary.  Nothing in this Amendment is intended to
give any Person, other than the parties to this Amendment, their successors and
permitted assigns, any legal or equitable right remedy or claim under or in
respect of this Amendment.

Section 10.Incontestability.  In consideration of the mutual covenants and
agreements contained herein, each party hereto does hereby agree that this
Amendment, and each and every provision hereof, is and shall be enforceable by
and between them according to its terms, and each party does hereby agree that
it shall not contest the validity or enforceability hereof.

Section 11.Limitation on Obligations.  Nothing herein shall obligate or require
the Ceding Company to grant any consent or waiver in connection with, or to
proceed with, the

3

--------------------------------------------------------------------------------

Transactions.  The Transactions will be subject to the terms and conditions of
the Transaction Cooperation Agreement and any other definitive transaction
agreements, consents or waivers executed and delivered with respect to the
Transactions, each party hereto shall be bound only by the terms of any
agreements, consents or waivers executed and delivered by them, and no party
hereto is required to execute and deliver any such agreement, consent or waiver,
except as provided in the Transaction Cooperation Agreement.  

[Signature pages follow]

 

4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

PRIME REINSURANCE COMPANY, INC.

By:

/s/ Reza Shah

Name:

Reza Shah

Title:

CEO

 

PRIMERICA LIFE INSURANCE COMPANY

By:

/s/ Dan Settle

Name:

Dan Settle

Title:

Executive Vice President

 

 

[Signature Page to Amendment No. 2]